Citation Nr: 1209710	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO. 08-10 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to an initial, compensable disability rating for bilateral hearing loss. 

3. Entitlement to an initial disability rating in excess of 10 percent for a left ankle old fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran had active service with the Army from August 1969 until August 1971, and subsequent National Guard service, including from January 2004 until May 2004 and September 2005 until December 2006. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which in pertinent part granted service connection for hearing loss and a left ankle old fracture, with noncompensable disability ratings, and denied service connection for hypertension. 

After the Veteran perfected his appeal of those issues, the RO granted the Veteran a compensable disability rating, of 10 percent, for the left ankle old fracture. The RO also instituted an effective date of December 15, 2006 for that disability rating. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. The Board notes that the Virtual VA claims file includes new VA medical records without a waiver of the Veteran's right to have evidence considered as an initial matter by the RO. See 38 C.F.R. §19.9. However, as the additional evidence does not pertain to the hearing loss claim it need not be considered by the RO prior to the appellate review of it. 

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss is manifested by Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.

2. The Veteran in this case served on active duty, with the Army from August 1969 until August 1971, and had subsequent National Guard service, including from January 2004 until May 2004 and September 2005 until December 2006.

3. In March 2010, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that he was satisfied with the disability rating assigned for his left ankle and requested that the appeal be withdrawn. 


CONCLUSIONS OF LAW

1. The criteria for an initial, compensable evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2011).

2. The criteria for the withdrawal of an appeal, for an increased rating for a left ankle old fracture, by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
The bilateral hearing loss appeal arises from disagreement with the initial evaluation following the grant of service connection for it. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained. 38 U.S.C.A. § 5103A. VA has associated with the claims folder the service treatment records that were provided by the Veteran. The Board notes that in regards to the hearing loss claim, the question before the Board is the current level of severity of his disability. As such, any unassociated, prior service treatment records would not be relevant to the question of measuring the degree of his current disability under VA standards. The Veteran would thus not be prejudiced by the failure to obtain those records prior to the adjudication of his claim.

The Veteran received VA audio examinations, most recently in February 2010. 
In addition to puretone findings, the February 2010 audiologist also noted the Veteran's difficulty with understanding conversational speech and the television. The VA examination was sufficient to comply with the applicable VA policies. See See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (VA audiologist's indication that veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's internal guidance documents for describing the effects of a hearing disability on occupational functioning and daily activities). 

Bilateral Hearing Loss Claim

In his March 2008 VA Form 9, the Veteran indicated that his hearing loss was caused by his service. For the sake of clarity, the Board notes that the RO granted service connection for hearing loss in the August 2007 rating decision and does not dispute that it was caused by service. The only question before the Board is whether the hearing loss warrants a compensable evaluation.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life. Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). However, at the time of an initial rating, as is the situation in this case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999). The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect. 38 C.F.R. § 4.85(b). The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4. This average is used in all cases to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.85(d). 

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a). The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral. That numeral will then be elevated to the next higher Roman numeral, with each ear evaluated separately. The regulatory provisions provide the following guidance:

TABLE VI: NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 




















TABLE VIA: NUMERIC DESIGNATION OF HEARING IMPAIRMENT
BASED ONLY ON PURETONE THRESHOLD AVERAGE

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
The findings for each ear from either Table VI or Table VIa, are then applied to Table VII (Percentage Evaluations for Hearing Impairment) to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. 

TABLE VII: PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(DIAGNOSTIC CODE 6100)


Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I
*Review for entitlement to special monthly compensation under §3.350 of this chapter.

On Table VII, the horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing. The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e). 

The Veteran received audiological examinations throughout service, including in September and October 2005. The service treatment records, however, do not provide sufficient information for rating purposes.

The Veteran received a VA examination in May 2007, in compliance with applicable VA regulations. The Veteran reported that his situations of greatest difficulty were in conversations, watching television and using the telephone. The May 2007 VA examiner found pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
20
35
45
35
33.75
LEFT
25
30
45
40
35

The Veteran's CNC speech recognition scores were 94 percent for the right ear and 96 percent for the left ear. The right ear had an average decibel loss of 33.75 (the VA examiner appears to have rounded up the average to 34 in the VA examination report) and the left ear had an average of 35. Under 38 C.F.R. § 4.85, using Table VI, these findings correspond to Level I hearing for the right ear, using the rounded up average of 34, and Level I for the left ear. After plotting the hearing loss findings on Table VII, the Veteran is found to warrant a noncompensable rating evaluation. 

The provisions of 38 C.F.R. § 4.86, for ratings based on exceptional patterns of hearing impairment, are not applicable in this case. The May 2007 VA examination did not demonstrate puretone thresholds at each of the four specified frequencies of 55 decibels or more, or 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, in either ear. 

The Veteran received another VA examination in February 2010, in compliance with applicable VA regulations. The Veteran complained of having to ask people to repeat themselves in conversation and being unable to understand the television. He also reported that his ears got hot and denied all other ear related symptoms. The examiner found pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
25
35
45
40
36.25
LEFT
30
40
45
45
40

The Veteran's CNC speech recognition scores were 94 percent bilaterally. The right ear had an average decibel loss of 36.25 and the left ear had an average of 40. Under 38 C.F.R. § 4.85, using Table VI, these findings correspond to Level I hearing for the right ear and Level I for the left ear. After plotting the hearing loss findings on Table VII, the Board again finds that the Veteran warrants a noncompensable rating evaluation. 

The provisions of 38 C.F.R. § 4.86, for ratings based on exceptional patterns of hearing impairment, continue to not be applicable in this case. The February 2010 VA examination did not demonstrate puretone thresholds at each of the four specified frequencies of 55 decibels or more, or 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, in either ear. 

Finally, the disability does not warrant referral for extra-schedular consideration. In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. 

Here, the rating criteria are not inadequate. Higher ratings are available for the service-connected disability; however the Veteran simply does not meet those criteria. There is no evidence of marked interference with employment, such as absence from work or inability to perform his job, frequent periods of hospitalization or any other factor that would render inappropriate the application of regular rating standards with regard to the Veteran's hearing loss. Accordingly, the claim will not be referred for extraschedular consideration. 

Based on the evidence and the application of the rating criteria, the Board finds that the preponderance of the evidence is against the assignment of a compensable evaluation for the Veteran's service-connected hearing loss, and the appeal must be denied. 

Left Ankle Old Fracture Claim
 
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2011). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the appellant has withdrawn his appeal for an increased rating for his service-connected left ankle old fracture. Hence, there remain no allegations of errors of fact or law for appellate consideration in regards to that claim. Accordingly, the Board does not have jurisdiction to review that appeal and it is dismissed.



[Continued on the next page] 

ORDER

An initial, compensable evaluation for bilateral hearing loss is denied. 

The appeal for an initial disability rating in excess of 10 percent for a left ankle old fracture is dismissed.


REMAND

The Board notes that the RO denied service connection for hypertension in August 2007. The Veteran filed a notice of disagreement in October 2005. The RO issued a statement of the case in February 2008, which included consideration of the hypertension claim. The Veteran then filed a substantive appeal in March 2008. Although the Veteran only specifically listed the bilateral hearing loss and left ankle claims on the VA Form 9 at that time, he also checked the box indicating that he wished to appeal all the issues listed on his statement of the case. As such, that claim has been properly perfected and is currently before the Board. 

The Veteran contends that his hypertension was aggravated due to his National Guard service. In an October 2007 statement, the Veteran reported that his hypertension had worsened over his military career, that he currently used more medications than previously and that his blood pressure was higher now than it had been in Iraq. Per the DD 214s of record, known periods of active duty service with the National Guard include from January 2004 until May 2004 and September 2005 until December 2006. 

The law provides that active military service is active duty. This includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty. Active service also includes a period of inactive duty training during which the Veteran was disabled from an injury incurred in the line of duty during such training; however service connection is granted only for injuries, not diseases, incurred during inactive duty training. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993). Further, ACDUTRA includes full-time duty performed by a member of the National Guard of any State under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6. Inactive duty for training (INACDUTRA) includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law. 38 C.F.R. § 3.6(d)(4). Indeed, the Board points out that in accordance with 38 C.F.R. § 3.7(m), members of the National Guard are included in the Reserves. 

In a September 2008 report of contact, the RO noted that the Veteran reported that he had performed 28 days of training/drill in 2007. In a July 2008 statement, the Veteran also reported that he took three months off from Guard duty from January 2007 until March 2007 and returned to duty in April 2007. He further noted that he would be assigned to a new battalion in August 2008. Although the RO has associated service records with the claims file, that were received in July 2007, the Veteran may have performed additional periods of active duty or ACDUTRA since that time. Based upon the information supplied by the Veteran, an additional attempt should be made to verify the Veteran's period(s) of active duty and ACDUTRA and an additional attempt should be made to obtain any treatment records associated with the claimed disorder. 

The available National Guard records include a September 1990 private medical record, by Dr. J.V., that shows that the Veteran was receiving private treatment for hypertension at that time. The available service treatment records also document numerous reports of, and treatment for, hypertension. Private medical records, from the Family Physicians of Greenwood, similarly document continuing hypertension treatment both prior to and after periods of active service.

The Veteran received a VA examination in April 2007, which did not include a claims file review. The Veteran reported that he was first diagnosed with hypertension in 1985 and has been on medications for it since that time. The examiner found the Veteran to have hypertension that was stable on current medications.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 Vet. App. 69   (1995). The Veteran has not yet been afforded a VA examination with respect to his claim of entitlement to service connection for hypertension. In addition, no treating physician has opined as to whether the Veteran's hypertension was aggravated by a period of active service. As it remains unclear to the Board whether the Veteran's hypertension was aggravated by his active service, the Board finds that a remand for an examination and etiological opinion is necessary in order to fairly decide the merits of his claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and ask him to verify when he had any periods of active military service or active duty for training service (ACDUTRA) during his period in the Army National Guard. He should then be requested to supply specific dates of such service. 

2. Contact the National Personnel Record Center (NPRC) and request that they verify all periods of active military service, and ACDUTRA service for the Veteran's Army National Guard service. 

3. If additional periods of active military service or ACDUTRA service are found during the Veteran's Army National Guard service, the RO/AMC should ensure that all associated medical records have been associated with the claims file.

4. Once the above development has been completed, the RO/AMC should refer the Veteran's claims file to a physician for the purpose of determining whether the Veteran's hypertension has been caused or aggravated by a period of active service, including ACDUTRA. The physician should address the following:

a. Whether the Veteran entered a period of active service with hypertension. If yes, the physician should identify the evidence leading to this conclusion. He/she should then state whether the hypertension underwent an increase in severity in service which was beyond the natural progression of the disease.

b. If hypertension did not exist upon the Veteran's entrance into active service, state whether hypertension was at least as likely as not (that is, at least a 50-50 degree of probability) incurred during active military service, within one year of the Veteran's active military service, or during any period in which the Veteran was on active duty or ACDUTRA (the examiner should be provided with all of the Veteran's periods of active service and ACDUTRA during his Army National Guard service, as well as the associated medical records for those periods).

c. The physician should give a complete rationale for all conclusions made. The rationale should be based on examination findings, historical records, and medical principles. 

5. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


